                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


DMITRY ZHIGALOV,                                 §
                                                 §
       Plaintiff,                                §    Civil Action No. 4:21-CV-087
v.                                               §    Judge Mazzant
                                                 §
MARCOS COSTILLA, ET AL.,                         §
                                                 §
       Defendants.                               §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion to Dismiss Pursuant to FRCP 12(b)(6)

(Dkt. #9). After considering the Motion and the relevant pleadings, the Court finds that the Motion

should be denied.

                                        BACKGROUND
       Plaintiff Dmitry Zhigalov is a professional photographer. Among the works he has

produced is a piece entitled “Aircraft Landing at Sundown” (the “Work”), which was first

published on September 1, 2011, and registered with the United States Copyright Office on

December 6, 2014. When Zhigalov published the Work post-registration, he displayed his

copyright management information on it.

       Within the last three years, Zhigalov alleges that he discovered “one or more” of

Defendants Marcos Costilla, Raul C. Trevino, and Marcos Costilla Aviation Consulting Group,

LLC (collectively, “Defendants”), or “someone at their direction,” to be using the Work without

Zhigalov’s permission (Dkt. #1 at p. 3). According to Zhigalov, on or around December 4, 2020,

he “sent a formal letter” to Defendants “identifying the known infringing URLs and,” among other

things, “demand[ed] that Defendants cease and desist from their ongoing infringements” of the
Work (Dkt. #1 at p. 4). Defendants did not respond to Zhigalov’s correspondence (Dkt. #1 at p.

4). Roughly two months after Zhigalov sent the letter, he filed suit against Defendants (Dkt. #1).

       On April 26, 2021, Defendants filed their Motion to Dismiss Pursuant to FRCP 12(b)(6)

(Dkt. #9), currently before the Court. On April 30, 2021, Zhigalov filed his response (Dkt. #11).

On May 7, 2021, Defendants filed their reply (Dkt. #15).

                                       LEGAL STANDARD
       A party may move to dismiss a case if a plaintiff does not “state a claim upon which relief

can be granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read with Rule 8, which requires

“a short and plain statement of the claim showing that the pleader is entitled to relief.” FED. R.

CIV. P. 8(a)(2). “To avoid dismissal for failure to state a claim, the complaint must allege

‘enough facts to state a claim to relief that is plausible on its face.’” Carlucci v. Chapa, 884 F.3d

534, 537 (5th Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Rule 8

“does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

       “To withstand a motion to dismiss, a complaint must allege ‘more than labels and

conclusions,’ as ‘a formulaic recitation of the elements of a cause of action will not do.’” Heinze

v. Tesco Corp., 971 F.3d 475, 479 (5th Cir. 2020) (quoting Twombly, 550 U.S. at 555). “To be

viable, a complaint must contain more than ‘legal conclusions, conclusory statements, or naked

assertions devoid of further factual enhancement.’” In re Toyota Hybrid Brake Litig., No. 4:20-

                                                  2
    CV-127, 2021 WL 366473, at *1 (E.D. Tex. Feb. 3, 2021) (quoting Benfield v. Magee, 945 F.3d

    333, 336–37 (5th Cir. 2019)). “A complaint ‘does not need detailed factual allegations,’ but the

    facts alleged ‘must be enough to raise a right to relief above the speculative level.’” Cicalese v.

    Univ. of Tex. Med. Branch, 924 F.3d 762, 765 (5th Cir. 2019) (quoting Twombly, 550 U.S. at 555).

    “Conversely, ‘when the allegations in a complaint, however true, could not raise a claim of

    entitlement to relief, this basic deficiency should be exposed at the point of minimum expenditure

    of time and money by the parties and the court.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.

    2007) (cleaned up) (quoting Twombly, 550 U.S. at 558).

                                                ANALYSIS
           Defendants assert that the Court should dismiss Zhigalov’s complaint under Rule 12(b)(6)

    because he failed to allege sufficient facts to state claims for various forms of federal copyright

    infringement and violation of the Digital Millennium Copyright Act (“DMCA”). After reviewing

    Zhigalov’s complaint, the motion to dismiss, the response, and the reply, the Court finds that

    Zhigalov has plausibly alleged sufficient facts to state claims for relief under the various causes of

    action asserted. Accordingly, Zhigalov’s pleadings are sufficient to survive a Rule 12(b)(6) motion

.   to dismiss.

                                              CONCLUSION
           It is therefore ORDERED that Defendants’ Motion to Dismiss Pursuant to FRCP 12(b)(6)

    (Dkt. #9) is DENIED.

          SIGNED this 29th day of June, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE

                                                      3
